PER CURIAM.
Edward Dixon appealed his judgment and sentence entered on the conviction of second degree murder in 1971. The judgment and sentence were affirmed in Case No. 71-555. Subsequently, petitioner filed two Rule 3.850 motions in the trial court, both of which were denied. He now timely appeals only the denial of the second Rule 3.850 motion.
The Rule 3.850 motion which is the subject of this appeal basically alleges three grounds. Two of the grounds were also raised in the first Rule 3.850 motion, which was denied as aforesaid and appealed (which appeal was voluntarily dismissed). Those two points are now res judicata.
The third and only raisable point (not being raised in either the direct appeal or prior Rule 3.850 motion) concerns the introduction of various inculpatory statements made by appellant, allegedly taken in violation of Miranda v. Arizona.1
In any case, going to the merits of the point, the transcript of the trial, on file here in the original appeal wallet, contradicts appellant’s allegation. Several officers testified as to the warnings given appellant and a “rights card” initialed by appellant was introduced into evidence at trial. There was testimony that the card was read to appellant. The warnings on the card were more than sufficient to comply with Miranda, supra.
There being abundant evidence in the files and record of the case on which the *251trial judge could summarily deny appellant’s Rule 3.850 motion, as he did, appellant stands in no better posture here. Accordingly, further proceedings in this appeal are hereby dispensed with and the order of the trial court should be, and it is hereby, affirmed.
Affirmed.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.

. (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.